Title: To James Madison from John Gavino, 15 November 1803 (Abstract)
From: Gavino, John
To: Madison, James


15 November 1803, Gibraltar. No. 136. Refers to his last letter, no. 135, which enclosed a copy of a 14 Sept. 1803 letter from O’Brien. Lear left for Algiers on 13 Nov. in the Constitution, accompanied by the Nautilus. The Argus sailed the same day for Leghorn with two ships under convoy. On 14 Nov. the Enterprize, Capt. [Stephen] Decatur, sailed for Syracuse “with the Victualler ship Traveller, for the use of the Squadron.” “A few days ago four Spanish Ships the Line past this from the East, two got to Cadiz, the others Supposed to have gone for Ferol.
“The Contagiouse Disorder still Continues at Malaga, & altho one half the Inhabitants quited The Town, and the Governour Suspended all Communication with the Mole & Harbour, 70 to 100 were by our last Accounts of 8th. Inst: carried off daily.” The governor of Gibraltar “admits no Vessels to anchor in his Bay from the intermediate Coast of Spain, between Alicante & Cadiz.” Ships from those cities and the ports beyond are quarantined in conformity to the latest accounts of public health received at the health office. For news of “Barbary Occurrencys,” refers JM to the enclosed letter from Simpson. On 2 Nov. the Old Tom, Captain Cornick, arrived from Norfolk “with Stipulations for Algier.” Having no bill of health, the ship was quarantined; it left on 6 Nov.
“A few days ago arrived a Convoy from England with Stores for this Place and Malta.” Nelson is off Toulon with eleven sail of the line “and many frigates, three of the former now here for Provisions & Stores, one is Stationd off Cadiz.” British consul Falcon, “who was sent away from Algiers some time ago,” has been ordered by his government to join Nelson, “who is to return him there, and if refused has (it is sayd) Discretional orders to act as may think best for the honour of the Nation; the Admiral owes that Regency an old Grudge.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 3 pp.; docketed by Wagner: “Recd. 20 Jany. / Extract to be made.” Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:222–23.



   
   Gavino to JM, 18 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:550).



   
   Gavino probably enclosed Simpson to JM, 15 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:533).



   
   For Falcon’s expulsion by the dey and his instructions to join Nelson, see O’Brien to JM, 28 Apr. 1803, and Gavino to JM, 29 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:559–60 and nn. 2 and 3, 5:355). In January 1804 Nelson sent Falcon to Algiers on board HMS Superb, having given Capt. Richard Keats orders to insist on his acceptance, but the dey refused to yield (Carola Oman, Nelson [Garden City, N.Y., 1946], pp. 545, 549–50, 552–53).


